Title: To George Washington from Alexander Spotswood, 23 September 1798
From: Spotswood, Alexander
To: Washington, George



dear Sir
Newpost Setpr 23d 1798.

My last—dated I think on the 16—informed you, that my overseer had accepted your Terms—but that he Should Take the farm in preference to the home house—should Rhodes decline Takeing yr bussiness—From Whoom I have recd no answer to my Several letters, the first of which I am certain was lodged at his house—Consequently you had better look out—but should Rhodes come to my house, or write me after to day; and incline to go into your employ—I will then engage him Conditionally, provided you are not Supplied—and write you—Thomas Brooks the Joiner was with me yesterday—I gave him a letter—and you may expect him at Mt Vernon, on the 3d of October.
Since my last—I have recollected a Mr Stith who Served in the

revolutionary war—at the end of which I beleive he retired with the Rank of Majr. However, yr list will tell his grade—I know Nothing of his Military Talents—but have heard him Spoken of well as an officer—I am equally a Stranger to his political Sentiments—but Mr Lawrance Washington of choptank, who I know is, and has been a steady goverment man—assures me that Mr Stith has been uniformly, a constant & Steady frd to goverment—he is now I think about 42 yrs of age—& a Sensible genteel Man. My family are all in Orange & well—I hope your health Continues. Present me Sr Respectfully to Mrs Washington Miss Custis &c. and belive me very devotedly yr sincere & afft. obt st

A. Spotswood

